Reversed and Rendered and Majority and Dissenting Opinions filed October
7, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00971-CV

                           LUIS CASTILLO, Appellant
                                          V.

               SYLVIA LUNA AND ANNA GARCIA, Appellees

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-40999

                     DISSENTING OPINION
      I disagree with the majority concerning the sufficiency of the evidence at
trial and would affirm the trial court’s judgment. Specifically, I conclude there is
legally and factually sufficient evidence that Appellees continuously cultivated,
used, and enjoyed the strip of land at issue for a ten-year period.

      Appellees testified that (1) after they bought the property in 1973, they used
it to park cars, (2) they last had a car “five or six years ago”, and (3) Appellant
only took down the fence and built a new one encroaching onto the area after he
purchased the property in 2015. Therefore, the trial court (as the finder of fact)
could have reasonably interpreted the testimony at trial to mean that Appellees had
continuously used the strip of land from 1973 (at the latest) until Appellant’s 2015
purchase of the property.

      Further, the chain-link fence separating the garage and driveway from
Appellant’s property has been in place since at least 1966 (before Appellees even
purchased their property). During the intervening years (until Appellant removed
it in 2015), the fence at issue unambiguously demarcated the relevant boundary.
Under these facts, I believe that designating this as a “casual fence” is incorrect; it
indisputably existed in place for over half a century. The trial court could have
reasonably inferred from the testimony that the land on Appellees’ side of the
fence was used exclusively by them throughout that time period.

      The findings of the factfinder should not be disturbed and the judgment of
the trial court should be affirmed. Therefore, I respectfully dissent.




                                        /s/       Meagan Hassan
                                                  Justice


Panel consists of Chief Justice Christopher and Justices Wise and Hassan
(Christopher, C.J., majority).




                                              2